       Case 7:20-cv-01647-LSC-JHE Document 12 Filed 03/01/21 Page 1 of 1                               FILED
                                                                                              2021 Mar-01 PM 03:42
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION

 COMULUS L. BRIDGES,                             )
                                                 )
        Petitioner,                              )
                                                 )
 v.                                              )    Case No.: 7:20-cv-01647-LSC-JHE
                                                 )
 ALICEVILLE FCI/CAMP WARDEN, et al.,             )
                                                 )
        Respondents.                             )

                                 MEMORANDUM OPINION

       On February 1, 2021, the magistrate judge entered a Report and Recommendation, (doc.

11), recommending that the petition for writ of habeas corpus be dismissed with prejudice. No

objections have been filed. The court has considered the entire file in this action, together with

the report and recommendation, and has reached an independent conclusion that the report and

recommendation is due to be adopted and approved.

       Accordingly, the court hereby adopts and approves the findings and recommendation of

the magistrate judge as the findings and conclusions of this court. The petition for writ of habeas

corpus is due to be DISMISSED. A separate Order will be entered.

       DONE and ORDERED on March 1, 2021.



                                                     _____________________________
                                                             L. Scott Coogler
                                                        United States District Judge
                                                                                             160704
